IN THE SUPREME COURT OF THE STATE OF DELAWARE

 RSUI INDEMNITY COMPANY,                  §
                                          §   No. 646, 2014
       Plaintiff Below-                   §
       Appellant,                         §
                                          §
       v.                                 §   Court Below: Superior Court
                                          §   of the State of Delaware,
 SEMPRIS, LLC d/b/a BUDGET                §   in and for New Castle County
 SAVERS,                                  §   C.A. No. N13C-10-096
                                          §
       Defendant Below-                   §
       Appellee.                          §

                          Submitted: December 5, 2014
                           Decided: January 6, 2015

Before STRINE, Chief Justice, HOLLAND, and VAUGHN, Justices.

                                    ORDER

      This 6th day of January 2015, it appears to the Court that:

      (1)    The plaintiff-appellant, RSUI Indemnity Company (“RSUI”), has

petitioned this Court, under Supreme Court Rule 42, to accept an appeal from an

interlocutory opinion issued by the Superior Court on September 3, 2014 (“the

Opinion”).   The Opinion denied RSUI’s motion for summary judgment and

granted partial summary judgment to the defendant-appellee, Sempris, LLC

(“Sempris”), holding that RSUI has a duty to defend Sempris in an Illinois lawsuit

under the terms of an insurance policy issued by RSUI to Sempris. RSUI also
seeks to appeal the Superior Court’s order denying its motion for reargument of the

Opinion.

      (2)   Applications for interlocutory review are addressed to the sound

discretion of this Court under Rule 42(d)(v). In the exercise of our discretion, we

have examined the Opinion according to the criteria set forth in Rule 42, and we

have concluded that RSUI’s application for interlocutory review does not meet the

requirements of Rule 42 and should be refused.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the within

interlocutory appeal be REFUSED.

                                              BY THE COURT:
                                              /s/ Leo E. Strine, Jr.
                                              Chief Justice




                                        -2-